department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date uil code date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you did provide information stating that your organization has been inactive for several years and that there have been no operations or financial activities conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 you have also failed to keep adequate financial books_and_records as well as failed to file any form_990 returns since you filed your 20xx form_990 return contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication a department of the treasury internal_revenue_service irs s dearborn street mc chi room chicago illinois date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with theirs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f ee an a department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december explanation of items name of taxpayer issue is operating exclusively for any charitable whether or not educational or scientific reason under sec_501 and should continue to qualify for tax-exempt status organizational information facts state of was formally known as was organized under the nonprofit corporation laws of the on may 20xx its purpose was to facilitate the recovery processing and distribution of human organs and or tissue and for any other lawful purpose submitted an application_for exemption under internal_revenue_code irc sec_501 which was postmarked on september 20xx exemption was granted to under sec_170 exemption was retroactive to the date of incorporation on may 20xx as an organization described operational_test - no exempt activity from the date the organization was incorporated until august 20xx conducted the activity that was stated in its original form_1023 application on august 20xx agreement agreement with is a nonprofit organization operating under the laws of the state of is federally recognized as exempt under sec_501 as a private_foundation entered into a bill of sale assignment and assumption the agreement between allowed for the sale of fixed and cash assets and the assumption of vendor liabilities at a settlement rate assets were being sold as was in the process of dissolving its business and winding up its business affairs acquired the business for dollar_figure which was for the cash and fixed and dollar_figure assets and the remaining dollar_figure vendors as a settlement to accounts_payable form 886-a rev department of the treasury - internal_revenue_service page -1- hell 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december the agreement was signed by and trafficking charges in 20xx tried and sentenced to years in prison current resident of the federal correctional institution in as executive director of ‘ as chief operating officer of was arrested on drug isa on september 20xx no formal articles of dissolution were filed by was administratively dissolved with the state of with the secretary of state of fees paid to the secretary of state of initiating its own dissolution no subsequent state reports were filed or since the administrative dissolution electronically filed its 20xx form_990 return on july 20xx the 20xx return was not designated as a termination no subsequent form_990 returns have been filed since that time has no plans or intentions to continue operations or file any form_990 returns law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable literary scientific and educational_purposes no part of the net_earnings of which inures to any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious form 886-a ev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 since each of the purposes specified in subdivision i of this subparagraph is an exempt_purpose in itself an organization may be exempt if more of such purposes if for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the ground that it is educational exemption will not be denied if in fact it is charitable it is organized and operated exclusively for any one or in fact an organization is organized and operated exclusively sec_1 c - charitable defined -the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section form 886-acrev department of the treasury - internal_revenue_service page -3- forn 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december sec_1 c -1 defines educational as a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion ii examples of educational organizations -the following are examples of organizations which if they otherwise meet the requirements of this section are educational example an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on example an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in general that if an organization described in sec_501 fails to file an annual return or notice required for consecutive years that organization’s exempt status will be considered revoked on and after the due_date of the return due for that third year internal_revenue_service de artment of the treasu form_886 a ev page -4- e foun 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the internal_revenue_code and treasury regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax argument has not conducted any activity since its assets and liabilities were absolved in an agreement with has not filed a form_990 return since july 20xx the automatic revocation rules under sec_6033 only apply after an organization has failed to file form_990 returns for consecutive tax years the year period for an automatic revocation would be effective may 20xx additionally there is no expectation that or file any required form_990 returns will be conducting any activity in the future sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 further has failed to comply with sec_6001 and sec_6033 and has not form 886-arev department of the treasury - internal_revenue_service page -5- por 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit letter year period ended 20xx december established that it is observing the conditions required for the continuation of exempt status the operational_test in this organization has not been met to sustain tax-exempt status if evidence clearly indicates that the organization does not operate for an exempt_purpose as required by_1 c -1 c its exempt status should be revoked pursuant to proc 1984_1_cb_541 taxpayer’s position taxpayer has not advocated a position government’s position based upon the regulations and code we hold that your organization is not operated exclusively for any charitable educational or scientific purpose thereby defeating the retention of exemption therefore we have concluded that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code revocation of your exempt status will be effective as of january 20xx in accordance with this determination and should you operate in the future you are required to file federal_income_tax returns on form_1120 contributions to your organization are no longer deductible by donors under sec_170 of the code in accordance with the provisions of sec_6104 of the code a copy of this letter will be sent to the appropriate state officials on date the d c circuit ruled that the service will disclose our denials and revocations under sec_6110 effective date tax analysts v irs f d c cir form 886-a crev department of the treasury - internal_revenue_service page -6-
